Citation Nr: 1039806	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-33 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-
connected seizure disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, Sister


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from June 1982 to July 1992 and 
from September 1997 to March 2002, with additional service in the 
Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the above claim.

In August 2010, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The issues of entitlement to service connection for a 
traumatic brain injury and special monthly compensation 
for housebound benefits have been raised by the record, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence shows 
that the Veteran's seizure disorder has been manifested by at 
least 1 major seizure per month over the last year.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 100 percent disability rating for a seizure 
disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8910 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an increase 
in the disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's seizure disorder has been assigned a 40 percent 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8910.  Under 
this code, grand mal epilepsy is rated under the general rating 
formula for major seizures.

Note (1) provides that a major seizure is characterized by the 
generalized tonic-clonic convulsion with unconsciousness.  Note 
(2) provides that a minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of the 
head ("pure" petit mal), or sudden jerking movements of the arms, 
trunk, or head (myoclonic type) or sudden loss of postural 
control (akinetic type).

The General Rating Formula for Major and Minor Epileptic Seizures 
provides that epilepsy with at least 1 major seizure in the last 
2 years, or at least 2 minor seizures in the last 6 months, is 
rated as 20 percent disabling.  Epilepsy with at least 1 major 
seizure in the last 6 months or 2 in the last year, or averaging 
at least 5 to 8 minor seizures weekly, is rated as 40 percent 
disabling.  Epilepsy averaging at least 1 major seizure in 4 
months over the last year, or 9-10 minor seizures per week, is 
rated as 60 percent disabling.  Epilepsy averaging at least 1 
major seizure in 3 months over the last year, or more than 10 
minor seizures weekly, is rated as 80 percent disabling.  
Epilepsy averaging at least 1 major seizure per month over the 
last year is rated as 100 percent disabling.

After review, the Board finds that a 100 percent disability 
rating is warranted for the Veteran's seizure disorder.

Private medical records show that the in August 2008 the Veteran 
was found to have minor grand mal seizures with some auras 2 to 3 
times per week.  She was diagnosed as having post-traumatic 
complex partial epilepsy with frequent nocturnal grand mal 
seizures.  

In December 2008, the Veteran was afforded a VA examination in 
connection with her claim for an increased rating.  At that time, 
the Veteran reported having seizures at night and, in fact, had 
one the night before the examination.  It was noted that the 
Veteran did not keep a diary of her seizures and she did not know 
how many she had in the past year.  An electroencephalogram dated 
June 2008 showed frequent left temporal sharp waves and was 
characterized as "quite abnormal."  An August 2009 report 
included a diagnosis of uncontrolled partial epilepsy.  

During the August 2010 hearing, the Veteran's sister, a 
registered nurse with 23 years of experience, testified that the 
Veteran has major seizures weekly.  She stated that she talks to 
the Veteran once or twice a week and can hear it in her voice.  
As a nurse, she can hear the difference in the Veteran's voice 
after she has had a seizure.  The Veteran stated that she has 
them twice a week and is on medication to control her condition.  

Given the above and affording the Veteran the benefit of the 
doubt, the Board finds that the Veteran's seizure disorder has 
been manifested by epilepsy averaging at least 1 major seizure 
per month over the last year.  Thus, a 100 percent disability 
rating is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As 100 percent is the maximum 
evaluation allowed, a higher evaluation is not available.

As discussed above, sufficient evidence is of record to grant the 
maximum 100 percent rating for service-connected seizure 
disorder.  This represents the maximum benefit that can be 
assigned by law (either by schedular or extraschedular 
application), and is thus a full grant of the benefit sought on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, no 
further development is needed with respect to this claim.


ORDER

An increased evaluation of 100 percent for the service-connected 
seizure disorder is granted, subject to the provisions governing 
the award of monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


